Citation Nr: 1226325	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  08-29 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  What evaluation is warranted for residuals of a healed fracture of C2 with cervical strain from October 1, 2007 to May 10, 2008?

2.  What evaluation is warranted for residuals of a healed fracture of C2 with cervical strain since May 11, 2008?

3.  What evaluation is warranted for residuals of a ventral hernia from October 1, 2007 to May 10, 2008?

4.  What evaluation is warranted for residuals of a ventral hernia since May 11, 2008?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972 and from July 1982 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran has raised the issue of entitlement to service connection for an upper extremity neurological disorder secondary to his service connected residuals of a cervical fracture.  Further, his representative has raised a claim entitlement to a total disability evaluation based on individual unemployability.  These issues are not currently developed on appeal.  Accordingly, these matters are referred to the RO for appropriate consideration.  

The questions what evaluations are warranted since May 11, 2008, for residuals of a healed fracture of C2 with cervical strain, and for residuals of a ventral hernia, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 

FINDINGS OF FACT

1.  Between October 1, 2007 and May 10, 2008 the Veteran's residuals of a healed fracture of C2 with cervical strain were not productive of forward flexion less than 30 degrees, or a combined range of motion of the cervical spine less than 170 degrees.

2.  Between October 1, 2007 and May 10, 2008, the Veteran's residuals of a healed fracture of C2 with cervical strain were not manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

3.  Between October 1, 2007 and May 10, 2008, the Veteran's residuals of a ventral hernia were not productive of a ventral hernia or weakening of the abdominal wall and indication for a supporting belt.


CONCLUSIONS OF LAW

1.  Between October 1, 2007 and May 10, 2008, the Veteran's residuals of a healed fracture of C2 with cervical strain did not meet the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.   §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 (2011).

2.  Between October 1, 2007 and May 10, 2008, the Veteran's residuals of a ventral hernia did not meet the criteria for a compensable evaluation.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7339 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
  
Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.   38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Cervical Spine

The rating for the Veteran's residuals of a healed fracture of C2 with cervical strain has been assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5235.

Degenerative arthritis of the spine is rated under the General Formula for Diseases and Injuries of the Spine (General Formula) under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness, not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

Normal forward flexion of the cervical segment of the spine is zero to 45 degrees; extension is zero to 45 degrees; left and right lateral flexion are zero to 45 degrees; and left and right rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees.  Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Rating factors for a musculoskeletal disorder include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).
 
Considering the pertinent evidence in light of the applicable criteria, the Board finds that the preponderance of the evidence of record is against demonstrating that the Veteran met the criteria for a rating in excess of 10 percent for residuals of a healed fracture of C2 with cervical strain, at any time between October 1, 2007 and May 10, 2008.

The Veteran was afforded a VA examination in June 2007.  The Veteran complained of neck pain with motion.  He denied radiating pain, although he reported numbness and tingling in the radial three-and-a-half digits bilaterally.  The Veteran had no incapacitating episodes.  He reported that his neck did not affect his activities of daily living, but did limit some of his physical activities.  On physical examination, the Veteran had essentially full range of motion in his cervical spine but did have pain with the terminal 15 degrees of extension.  Range of motion was not additionally limited following repetitive use.  There was no elicitable spasm or significant tenderness.  Neurologic examination demonstrated that the patient had no upper motor neuron signs.  The Veteran complained of numbness and tingling in a median nerve distribution bilaterally.  The examiner diagnosed the Veteran with healed fracture of the C2 and cervical strain.

On May 10, 2008, the Veteran was afforded another VA examination.  The Veteran complained of chronic aching, crepitus, and decreased motion.  The Veteran also complained of numbness and tingling of both hands.  He denied incapacitating episodes.  The appellant stated that his cervical disability affected his ability to walk and drive.  The Veteran also reported difficulties with activities around the house.  He denied flare-ups or using an assistive device.  Physical examination revealed forward flexion to 50 degrees, extension to 25 degrees, rotation of 30 degrees to the right and 35 degrees to the left.  Lateral flexion was to 20 degrees bilaterally.  Range of motion was not additionally limited following repetitive use.  Motor function, deep tendon reflexes, sensation, and gait were intact and normal on examination.  No tenderness or spasms were detected on examination.  Cervical spine x-ray revealed C2 and C7 fractures of intermediate age.  The examiner diagnosed the Veteran with cervical spine fractures with residual limited range of motion.

In this case, there is no basis for assignment of any higher schedular rating for residuals of a healed fracture of C2 with cervical strain between October 1, 2007 and May 10, 2008.  At no time during the appellate term addressed in this decision did the Veteran's range of cervical motion meet the criteria for a 20 percent rating.  Forward flexion on VA examination in June 2007 was not limited, and on May 10, 2008 was shown to 50 degrees.  The combined range of motion of the cervical spine in May 2008 was 180 degrees, which falls within the criteria for a 10 percent rating.  Further, the Veteran did not have any spasm on examination.  Therefore, under the circumstances of this case, the Board finds that the preponderance of the evidence of record regarding the Veteran's cervical spine symptomatology does not warrant a rating in excess of 10 percent.  See 38 C.F.R. §§ 4.71a.

VA must also consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b).  Hence, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in the form of his correspondence to VA, in which he generally contends his disability should be rated higher than the current 10 percent rating.  The Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  Even considering these statements, however, the Board finds that the most probative evidence of record to be the medical examination reports, and these preponderate against finding entitlement to a rating in excess of 10 percent for residuals of a healed fracture of C2 with cervical strain.

The Veteran's disability picture is not so unusual or exceptional in nature as to warrant referral of his case to the Director or Under Secretary for review for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  As discussed above, the rating criteria for the service-connected residuals of a healed fracture of C2 with cervical strain reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluations is required.  Thun, 573 F.3d 1366.

Therefore, for the term between October 1, 2007 and May 10, 2008, the Board finds no basis for a staged rating of the Veteran's residuals of a healed fracture of C2 with cervical strain, pursuant to Fenderson, and that the claim for a rating in excess of 10 percent must be denied.  In reaching this conclusion, the Board considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

Hernia

The rating for the Veteran's residuals of a ventral hernia has been assigned pursuant to Diagnostic Code 7339.

Under Diagnostic Code 7339, a noncompensable (0 percent) rating is warranted for healed, postoperative wounds, with no ventral hernia, and a belt not indicated.  38 C.F.R. § 4.114, Diagnostic Code 7339.  A 20 percent rating is warranted for a small postoperative ventral hernia, not well supported by belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt.  Id.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that the evidence of record preponderates against finding that the Veteran has met the criteria for a compensable rating for residuals of a ventral hernia, at any time between October 1, 2007 and May 10, 2008.

The Veteran was afforded a VA examination in June 2007.  Historically, the Veteran last underwent a hernia repair in 2005.  He reported that he was not able to lift anything over 20 to 25 pounds and had to sleep with a pillow under his stomach for support at night to avoid discomfort.  He denied any bout of herniation since 2005.  On physical examination, the Veteran had no signs of herniation, and no masses were palpable.  The Veteran noted that his wound initially did not heal very well, although since his last surgery in 2005, the wound had healed.  He described himself as doing reasonably well, although he did not allow himself to lift greater than 20 to 25 pounds of weight secondary to discomfort and to avoid the risk of further herniation.

The Veteran was afforded another VA examination in May 2008.  Physical examination revealed a very visible, but well healed vertical surgical incision in the upper abdomen reaching just below the umbilicus.  No hernia was seen at the time of the examination.  There was some tenderness to deep pressure on the abdomen.  The Veteran was diagnosed with status post ventral hernia repair.  The examining physician opined that the Veteran's ventral hernia had been successfully repaired.

In this case, there is no basis for assignment of a compensable rating for residuals of a ventral hernia between October 1, 2007 and May 10, 2008,.  The Veteran's ventral hernia was healed on examination in both 2007 and 2008, and a hernia was not found to be present on either examination.  Neither weakening of the appellant's abdominal wall or any indication for a supporting belt were found on examination.  The only restriction that the Veteran noted concerned his limitation on lifting heavy objects.  Therefore, under the circumstances of this case, the Board finds that the preponderance of the evidence of record regarding the Veteran's ventral hernia symptomatology does not warrant a compensable rating.  See 38 C.F.R. § 4.114.

VA must also consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in the form of his correspondence to VA, in which he generally contends his disability should be compensably rated.  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  See Heuer, 7 Vet. App. at 384.  Even considering these statements, however, the Board finds that the most probative evidence of record are the medical examination reports, and they preponderate against finding entitlement to a compensable rating for residuals of a ventral hernia.

The Veteran's disability picture is not so unusual or exceptional in nature as to warrant referral of his case to the Director or Under Secretary for review for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Here, as discussed above, the rating criteria for the service-connected residuals of a ventral hernia reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluations is required.  Thun, 573 F.3d 1366.

For all the foregoing reasons, the Board finds that there is no basis for staged rating between October 1, 2007 and May 10, 2008 for residuals of a ventral hernia, pursuant to Fenderson, and that the claim for a compensable rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation greater than 10 percent is not warranted for residuals of a healed fracture of C2 with cervical strain from October 1, 2007 to May 10, 2008.

Entitlement to a compensable evaluation is not warranted for residuals of a ventral hernia from October 1, 2007 to May 10, 2008.


REMAND

The Veteran was last afforded a VA examination to determine the nature of his ventral hernia residuals and residuals of a healed fracture of C2 with cervical strain on May 10, 2008, i.e., more than four years ago.  Given the appellant's October 2008 argument that the hernia mesh is causing him increased disability, and complaints that his cervical disorder is manifested by a decreased range of motion, the Board finds that a current examination is in order under the Veterans Claims Assistance Act of 2000.  

Therefore, this case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to identify all health care providers who have treated either his cervical disorder or his ventral hernia since May 11, 2008.  This includes all VA, private and governmental health care providers.  After receiving any necessary authorizations to secure records pertaining to such care, the RO/AMC should secure the same.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran must be afforded appropriate VA examinations by physicians with the appropriate expertise to determine the nature and extent of his residuals of a healed fracture of C2 with cervical strain, and ventral hernia.  The claims file, this remand, an all pertinent records located on Virtual VA must be reviewed by the physician in conjunction with the examination.  The examiners must provide a complete rationale for any opinion expressed.

3.  The RO should review any examination report to ensure that it is complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 , 3.655 (2011). 

5.  Thereafter, the RO should readjudicate the questions what evaluations are warranted for residuals of a ventral hernia, and residuals of a healed fracture of C2 with cervical strain since May 11, 2008.  If any benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999). 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


